Hoar, J.
The note upon which the action is brought was wholly without consideration. It was given to the plaintiff’s intestate as a part of the price of a piece of land which the defendant undertook to buy of her, and which she professed to convey to him by deed. She was a married woman, and her husband did not join in the deed. The land was not her separate property, but was conveyed to her during coverture, in the year 1842, before the date of any of the statutes providing for the separate estates of married women. The conveyance to her therefore gave her husband a seisin in her right for her life. Her separate deed was wholly void, and had no validity or effect whatever. Townsley v. Chapin, 12 Allen, 476. It did not even give the defendant a license to enter on the land. Concord Bank v. Bellis, 10 Cush. 276.
The defendant, then, has received nothing of any value whatever for his note. The facts find that he has entered upon the land and taken a large amount of wood; but he acquired no right to do so under the deed. Paying the note would give him no title to the land.

Judgment for the defendant.